Filed 4/19/16 P. v. Scott CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C079756

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF119692B)

         v.

CHARLES SCOTT,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
         In July 2014, defendant Charles Scott was convicted of elder abuse and placed on
probation. In June 2015, defendant (who was representing himself) objected to the
transfer of his probation to Butte County. Defendant also challenged the trial court’s
subject matter jurisdiction and moved to have his case dismissed accordingly. The trial
court advised defendant that it had subject matter jurisdiction and ordered defendant to
begin counseling as required by his probation, and begin to pay on the order for
restitution.



                                                             1
       In July 2015, the trial court found defendant in compliance with the terms of his
probation. Defendant agreed to the transfer and the court ordered his probation
transferred to Butte County.
       Defendant appeals.
       We appointed counsel to represent defendant on appeal. Counsel filed on opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.

                                        DISPOSITION

       The order of the trial court is affirmed.



                                                         HULL                   , J.



We concur:



      RAYE                   , P. J.



      NICHOLSON              , J.




                                              2